Cause #:       2012-34954           Court # 129TH          Judgment Date: 9/4/2014

Volume:                          Page:                  Image #:   62219935

Due Date: 1/2/2015               Attorney Bar No:         1 (Pro Se)
                                                                                  FILED IN
                                                                           1st COURT OF APPEALS
Assigned to       FIRST      Court of Appeals                                  HOUSTON, TEXAS
                                                                           1/14/2015 11:51:53 AM
Date Findings of Facts/Mtn of Modify/Mtn New Trial filed?                9/17/2014
                                                                           CHRISTOPHER A. PRINE
                                                                                    Clerk
Request for Transcript Filed?         NONE                          BC

Notice of Appeal previously filed? N                                C

Number of Days:        120                                          OA
                                                                    E3(30-day
File Ordered:
                                                                    extension)
Notes: E-filed NOA accepted by court, Civil Post Trial not notified of filing.

BC     Notice of Appeal filed
BG     Notice of Appeal filed – Government
C      Appealing Final Judgment
D-     Accelerated Appeal
OA     No Clerk’s Record Request filed
O – Clerk’s Record Request filed (w/Notice of Appeal)
JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      JAN 14, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -     1

CASE NUM: 201234954__ PJN> __ TRANS NUM: _________ CURRENT COURT: 129 PUB? _
CASE TYPE: CONSPIRACY                       CASE STATUS: DISPOSED (FINAL)
STYLE: BARNES, DARYL                      VS NATIONAL HOUSING DEVELOPMENT CORP
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00006-0001 DEF          U.S. DEPARTMENT OF HOUSING AND
_     00005-0001 DEF          CITY OF HUMBLE                   S
_     00004-0001 AGT          NATIONAL HOUSING DEVELOPMENT C
_     00003-0001 PLT          GOFF, DEMEATRICE                   PRO-SE
_     00002-0001 DEF 24059787 NATIONAL HOUSING DEVELOPMENT C     FULTON, KEVIN
_     00001-0001 PLT          BARNES, DARYL                      PRO-SE



==> (6) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP


JUFC7 (NSK#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      JAN 14, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -     1

CASE NUM: 201234954__ PJN> __ TRANS NUM: _________ CURRENT COURT: 129 PUB? _
CASE TYPE: CONSPIRACY                      CASE STATUS: DISPOSED (FINAL)
STYLE: BARNES, DARYL                     VS NATIONAL HOUSING DEVELOPMENT CORP
=============================================================================
                        **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                 PTY   ASSOC. ATTY
  NUM   NUMBER                                            STAT




==> (0) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP